Citation Nr: 0033991	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-03 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an effective date earlier than September 
10, 1997, for a grant of entitlement to service connection 
for post-traumatic stress disorder.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder.

3.  Entitlement to an increased rating for residuals of 
abdominal surgery for a gunshot wound of the liver and 
jejunum with intestinal obstruction and diarrhea, currently 
evaluated as 40 percent disabling.

4.  Entitlement to an extraschedular evaluation of increased 
disability for residuals of abdominal surgery for a gunshot 
wound of the liver and jejunum with intestinal obstruction 
and diarrhea.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wilmington, Delaware, granting the veteran's 
reopened claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), effective from September 
10, 1997, and assigning an initial evaluation of 30 percent 
for such disability.  In addition, the RO in September 1998 
denied entitlement of the veteran to a schedular rating in 
excess of 40 percent for residuals of abdominal surgery for a 
gunshot wound of the liver and jejunum with intestinal 
obstruction and diarrhea, as well as an extraschedular 
evaluation of increased disability for such disorder.

During the course of the instant appeal, the veteran has 
advanced allegations with regard to his entitlement to an 
annual clothing allowance and, inasmuch as such issue has not 
been developed or certified for review by the Board at this 
time, that matter is referred to the RO for appropriate 
consideration.

The matters of the veteran's entitlement to an increased 
evaluation of disability beyond 40 percent-both on a 
schedular and extraschedular basis, for residuals of 
abdominal surgery for a gunshot wound of the liver and 
jejunum with intestinal obstruction and diarrhea, are 
addressed in the REMAND portion of this document.


FINDINGS OF FACT

1.  Entitlement of the veteran to service connection for PTSD 
was initially denied by the RO in its rating decision of June 
1987, and following notice to the veteran of the denial and 
of his appellate rights, an appeal of the June 1987 denial 
was not thereafter timely filed.

2.  An attempt was made by the veteran in January 1993 to 
reopen his previously denied claim for service connection for 
PTSD and the RO advised him in writing later in January 1993 
that he needed to submit new and material evidence to reopen 
his claim; following the submission of additional evidence, 
the veteran in a written statement of July 1993 withdrew his 
claim to reopen for service connection for PTSD.

4.  In December 1993, the veteran entered a claim for service 
connection for an anxiety disorder, due to his service-
connected stomach disorder, and in connection therewith, he 
resubmitted reports containing a provisional diagnosis of 
PTSD; such claim was denied by RO action in November 1994 and 
thereafter appealed; due to the veteran's withdrawal of his 
appeal during the course of a Board hearing in July 1997, the 
Board dismissed the veteran's appeal in September 1997.

5.  A reopened claim of entitlement to service connection for 
PTSD was not entered prior to September 10, 1997; entitlement 
arose to service connection for PTSD not earlier than 
September 12, 1997.

6.  From September 1997 to the present, the veteran's 
service-connected PTSD has been productive of occupational 
and social impairment, but not greater than that reflected by 
an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).


CONCLUSIONS OF LAW

1.  The rating decision entered by the RO in June 1987, 
denying entitlement of the veteran to service connection for 
PTSD, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.104 (2000).

2.  The claim to reopen for entitlement to service connection 
for PTSD filed in January 1993 was withdrawn.  38 C.F.R. 
§ 20.204(b) (2000).

3.  As no formal or informal claim to reopen for entitlement 
to service connection for PTSD was thereafter received until 
September 10, 1997, the earliest effective date for a grant 
of entitlement to service connection for PTSD is September 
10, 1997.  38 U.S.C.A. §§ 5101, 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.157, 3.400(r) (2000).

4.  The criteria for the assignment of an initial rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date: Service Connection for PTSD

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

Regarding reopened claims, the effective date to be assigned 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later, except as provided in 38 C.F.R. 
§ 20.1304(b)(1) (as to the submission of evidence following 
the certification of the appeal to the Board).  38 C.F.R. 
§ 3.400(r).

The undersigned notes further that 38 U.S.C.A. § 5101(a) 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid, see Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998), and that the mere presence of 
medical evidence in the record does not establish an intent 
on the part of the veteran to seek service connection for the 
benefit in question.  See Brannon v. West, 12 Vet. App. 32, 
34-5 (1998); Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  
While the Board must interpret the veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the veteran.  Brannon at 35; see Talbert 
v. Brown, 7 Vet. App. 352, 356-57 (1995).

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2000).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  If a claim for disability 
compensation has been granted with respect to service 
connection, but disallowed as noncompensable, certain medical 
evidence received by VA, which evidences "a reasonable 
probability of entitlement to benefits," may be accepted as 
the date of receipt of an informal claim to reopen or for 
increased benefits.  38 C.F.R. § 3.157(a), (b)(2)-(3).  When 
determining the effective date of an award of compensation 
benefits, the Board is required to review all the 
communications in the file, after the last final disallowance 
of the claim, that could be interpreted to be a formal or 
informal claim for benefits.  See Servello v. Derwinski, 3 
Vet. App. at 196, 198 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f), as amended, 
effective March 7, 1997; see 64 Fed. Reg. 32807-32808 (1999).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id. 

The primary allegations brought forth by the veteran as to 
this issue are as follows:  That a PTSD development letter, 
dated in September 1997, is evidence of the veteran's 
entitlement to an earlier effective date for a grant of 
service connection for PTSD; and that by a rating decision of 
May 1995, the RO noted that, since a private psychologist has 
indicated a provisional diagnosis of PTSD, further 
development for a reconciliation of diagnoses was to be 
undertaken.  The latter statement, according to the veteran, 
gave jurisdictional life to a claim for PTSD from May 1995.  
Arguments are also advanced, to the effect that the VA's 
psychiatric examination in July 1998 should be dismissed, as 
the focus of that evaluation should have been service 
connection for PTSD and not the rating to be assigned, and 
that such examination amounted "to over-kill perpetrated by 
the Secretary through his Wilmington, Delaware, VAM&ROC."  
He further notes the requisite elements of a claim for PTSD, 
citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  
Lastly, he alleges that the December 1997 report from his 
attending private psychiatrist satisfied the letter of the 
law as far as service connection is concerned and that the VA 
examination in July 1998 was not as thorough as the findings 
outlined by his own private psychiatrist.

The record reflects that the veteran's initial claim for 
service connection for PTSD was received by the RO in 
November 1986.  Such claim was denied by RO action in June 
1987 on the basis that no diagnosis of any neuropsychiatric 
disorder, including PTSD, was shown by the evidence then of 
record.  Notice of the aforementioned denial action was 
forwarded to the veteran in July 1987, following which he 
failed to enter a timely notice of disagreement.  Based on 
the foregoing, the June 1987 action became final per 
38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.104, and, thus, 
benefits are not payable on the basis of the November 1986 
claim.

Received by the RO in January 1993 was the veteran's claim to 
reopen for entitlement to service connection for PTSD.  In 
response, the RO advised him in writing later in January 1993 
that he needed to submit new and material evidence to reopen 
the previously denied claim.  Reports, dated in February and 
March 1993, from the veteran's treating psychologist, Dr. 
Welsh, were thereafter submitted, with such reports noting a 
provisional diagnosis of PTSD without linkage thereof to the 
veteran's period of military service or any disability 
incurred in or aggravated by service.  In a written statement 
of July 1993, the veteran withdrew his claim to reopen for 
service connection for PTSD, noting that he wished instead to 
enter a claim for an anxietal state, secondary to his 
service-connected stomach disorder.  With the withdrawal of 
his claim to reopen, the veteran is ineligible for benefits 
on the basis of the claim to reopen filed in January 1993.

In December 1993 correspondence, the veteran restated his 
claim for VA compensation, alleging that he was entitled to a 
grant of service connection for an anxiety disorder, due to 
his service-connected stomach disorder.  In connection with 
his claim for service connection on a secondary basis, he 
again submitted those records from Dr. Welsh indicating a 
provisional diagnosis of PTSD; such claim was denied by RO 
action in November 1994 and thereafter appealed.  He was 
thereafter afforded an RO hearing in February 1995, and as 
part of a written statement submitted at such hearing, the 
veteran requested full adjudication of the issues of 
entitlement to service connection for a psychiatric disorder, 
secondary to service-connected skin and stomach disabilities, 
thus expanding the claim entered in December 1993.  

By a rating decision in May 1995, the RO continued and 
confirmed the denial entered in November 1994 as to the 
veteran's entitlement to service connection for a psychiatric 
disorder, secondary to his service-connected stomach 
disorder.  It was noted therein that, in light of a private 
psychologist's provisional diagnosis of PTSD, further 
development for a reconciliation of diagnoses was being 
attempted.  A copy of the rating decision was provided to the 
veteran.

In the notice provided to the veteran as to the May 1995 
action, he was advised by RO personnel of the denial of 
service connection for a psychiatric disorder, secondary to a 
service-connected stomach disorder.  He was further informed 
that, with respect to his claim for service connection for a 
nervous condition, due to his service-connected skin 
disorder, no evidence had been presented supportive of such a 
claim and that, if he wished to pursue such a claim, he would 
have to submit medical, psychiatric, or other credible 
evidence to support the claim.  Following the issuance of a 
statement of the case and the veteran's perfection of his 
appeal on the issue of secondary service connection, the 
veteran during a Board hearing in July 1997 specifically 
withdrew all of the issues on appeal, including entitlement 
to service connection for a psychiatric disorder.  As a 
result, the Board dismissed the veteran's claim of secondary 
service connection by action entered in September 1997.  

In a written statement received by the RO on September 10, 
1997, the veteran reiterated that he had renounced his claim 
for service connection for a psychiatric disorder, secondary 
to his service-connected stomach disorder, at the Board 
hearing in July 1997.  The following was further stated 
therein by the veteran:

I am now claiming psychiatric problems, inclusive 
of post-traumatic stress disorder based on my 
combat theater actions during Vietnam 38 U.S.C.A. 
§ 1154(b) (West 1996) (sic).

No claim to reopen the previously denied claim of entitlement 
to service connection for PTSD is shown by the record earlier 
than September 10, 1997, and the veteran's invocation of 
38 C.F.R. § 3.157(b) in an effort to require that VA accept 
the reports of Dr. Welsh in February and March 1993 as claims 
to reopen is misplaced.  Such regulation provides that, when 
a claim for VA compensation is allowed, or, alternatively, is 
denied as not being compensable, then and only then may the 
report of a non-VA medical professional be found to signify 
entry of a claim for increase or to reopen.  Neither is 
applicable in the case at hand.  The only other exception is 
that of a denial of a claim for VA compensation in the case 
of retired service person whose claim was denied on the basis 
of his receipt of retirement pay, which, too, does not apply 
to the facts of this case.  

In sum, no communication reflecting an intent to reopen the 
prior claim for service connection for PTSD is identified by 
the record prior to the filing made on September 10, 1997.  
See 38 C.F.R. §§ 3.150, 3.155.  Therefore, the date of the 
veteran's reopened claim is not shown to be earlier than 
September 10, 1997.

Regarding the specific allegations advanced by the veteran, 
the undersigned attaches no significance to the RO's request 
of September 23, 1997, for the veteran to furnish additional 
information regarding his claim for service connection for 
PTSD in terms of establishing an earlier effective date.  
Such request post-dated the veteran's submission of his claim 
to reopen entered earlier in September 1997 and it 
represented simply an attempt by the RO to supplement the 
record with additional information regarding his in-service 
duties, the claimed in-service stressors, and post-service 
treatment.

With respect to the RO's notation in its rating decision in 
May 1995, to the effect that, based on entry of a provisional 
diagnosis of PTSD by a private psychologist, further 
development for a reconciliation of diagnoses was to be 
undertaken, the veteran states in effect that the RO's 
statement signifies entry of a claim to reopen for service 
connection for PTSD.  The undersigned is aware that there is 
no evidence that the development noted in the RO's May 1995 
decision regarding PTSD was undertaken prior to receipt of 
the claim to reopen in September 1997.  That notwithstanding, 
the undersigned finds that the RO was in no way obligated to 
undertake any such development in the absence of a claim to 
reopen for service connection for PTSD on a direct basis.  At 
the time of entry of the May 1995 action, only claims for 
service connection for a psychiatric disorder on a secondary 
basis were then pending, and all such claims were later 
withdrawn at the Board hearing in July 1997.  Furthermore, 
the diagnosis offered by Dr. Welsh in his February and March 
1993 reports was but a provisional one and, moreover, it was 
not tied in any way to the veteran's period of military 
service or any event thereof.

In sum, no communication reflecting an intent to reopen the 
prior claim for service connection for PTSD is identified by 
the record prior to the filing made on September 10, 1997.  
See 38 C.F.R. §§ 3.150, 3.155.  Therefore, the date of the 
veteran's reopened claim is not shown to be earlier than 
September 10, 1997.

With respect to the other primary contention set forth, the 
veteran seems to be saying that the RO erred in further 
developing the case to afford him a VA psychiatric 
examination in July 1998 and, as such, the results of such 
examination should be disregarded.  The only perceived impact 
on the disposition of the effective date matter herein 
presented would be in terms of determining the date on which 
entitlement to service connection for PTSD arose, with the 
veteran apparently arguing that such date should be 
established in concert with the report of the veteran's 
treating psychiatrist in December 1997.  Such report, the 
Board notes, indicated that the veteran initiated a period of 
evaluation and treatment with that physician on September 12, 
1997, which culminated in entry of a diagnosis of PTSD linked 
to trauma experienced by the veteran in Vietnam.  To that 
extent, alone, the undersigned concurs with the veteran that 
entitlement to service connection for PTSD arose as of 
September 12, 1997.  The undersigned does not otherwise 
address those allegations as to the RO's motivation in 
scheduling the VA examination in July 1998 or its 
sufficiency, based on the conclusion that entitlement to 
service connection for PTSD arose on September 12, 1997.

By operation of 38 C.F.R. § 3.400(r), the earliest effective 
date assignable based on a reopened claim is the later of the 
date of receipt of the claim to reopen (September 10, 1997) 
or the date entitlement arose (September 12, 1997).  Hence, 
the Board is unable to assign an effective date earlier than 
September 10, 1997, for entitlement to service connection for 
PTSD.  This portion of the appeal is, therefore, denied.

Initial Rating:  PTSD

Initially, it is noted that the veteran by means of a notice 
of disagreement filed in November 1998 challenged the 
disability rating initially assigned by the RO for his PTSD 
in September 1998.  As such, there is presented an "original 
claim" as contemplated by Fenderson v. West, 12 Vet. App. 
119 (1999) (at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of 
time based on the facts found), as opposed to a claim for an 
"increased rating."  It is apparent that the RO has not 
developed this matter in light of Fenderson, thus presenting 
the question of whether consideration of the merits of the 
claim presented pursuant to Fenderson would result in any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Under the circumstances of this case, it is 
neither alleged nor shown that consideration of the merits of 
the claim presented pursuant to Fenderson would result in any 
prejudice to the veteran.

A Bernard analysis is likewise in order regarding the recent 
change in law pertaining to the VA's duty-to-assist 
obligation, the provisions of which were not in effect at the 
time the RO adjudicated the claims at issue.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5100-5126).  In 
this regard, the Board finds that all relevant facts with 
respect to the matter at issue have been properly developed, 
and that all evidence necessary for an equitable resolution 
of this issue has been obtained by the RO.  The veteran does 
not cite any lay or medical evidence from any public or 
private source that is absent.  He does argue, in effect, 
that the Board should dismiss the findings of the VA 
psychiatric examiner in July 1998, as his evaluation was 
unnecessary and the findings obtained by him were less 
thorough than those offered by his treating psychiatrist.  
The undersigned finds no merit to either contention in terms 
of the VA's compliance with its duty-to-assist obligation.  
It is noted that the scheduling of the examination by the RO 
was within its own discretion in its reasonable exercise of 
its rating judgment.  The findings from the VA examination in 
question are found to be sufficient to warrant their 
consideration in the context of this appeal.  As for the 
question of whether such findings are more or less thorough 
than those on any other examination, such is not a question 
involving the sufficiency of such evidence; rather, that is a 
matter as to the probative weight to be assigned thereto.  In 
all, the Board is satisfied that all relevant facts have been 
properly and sufficiently developed, such that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  No 
prejudice to the veteran is thus found by proceeding to a 
merits-based adjudication of the claim presented.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The regulations pertaining to rating psychiatric 
disabilities, in effect on and after November 7, 1996, are 
found in 38 C.F.R. § 4.130 and are set forth in pertinent 
part, as follows:

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.........100

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships...........70

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships...........50

Occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)............30 

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous 
medication............10

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

Service connection for PTSD was established by the RO in its 
rating decision of September 1998, at which time a 30 percent 
rating was assigned under Diagnostic Code (DC) 9411 from 
September 10, 1997.  Beginning in September 1997, the veteran 
is shown to have sought treatment from a private psychiatrist 
to whom he described symptoms of isolation, avoidance of 
crowds and movies, incessant work activity, and a lack of 
desire to engage in activities, such as attendance at church 
and social gatherings, to which he had been accustomed prior 
to service.  It was noted that all contacts except the most 
intimate had been severed.  The one and only Axis I diagnosis 
of PTSD was noted, with assignment on Axis V of a score of 55 
on the Global Assessment of Functioning (GAF) Scale, both 
presently and within the previous year.  In the opinion of 
the treating psychiatrist, the degree of impairment resulting 
solely from PTSD was moderately severe to severe.

The veteran was furnished a VA psychiatric examination in 
July 1998 which also yielded a single Axis I diagnosis, that 
of PTSD.  The examiner assigned a GAF score of 60.  At that 
time, it was noted that the veteran was a married and 
employed individual.  Symptoms of yelling, anger for no 
reason, irritability, agitation, a lack of consideration, and 
ignoring others were reported.  One incident was recalled 
when his wife's family and friends had been invited to visit 
the veteran's farm and, after a few days, the veteran 
reported having tired of them and asked them to leave 
immediately.  Continuous hypervigilance and an inability to 
rest were described, and it was noted that the veteran spent 
much of his time working, with little or no time being spent 
with his family.  He denied any symptoms of depression, but 
reported having irregular sleep.  Some improvement in his 
sleep was noted since taking Prozac.  He further denied any 
symptoms of psychosis, nightmares, or flashbacks.  Avoidance 
of war-related movies involving violence was noted.  A 
startle response was described, in addition to memory and 
concentration difficulties, frequent feelings of 
irritability, and a lack of loving feelings toward his wife 
and children.  The veteran stated that, because his job 
entailed repetitive tasks, it was not hard for him and he was 
able to perform his job very well.  

On mental status evaluation, the veteran appeared to be a 
well-dressed and properly groomed individual who was in no 
acute distress.  He was calm, cooperative, and pleasant.  
There were no abnormal movements or mannerisms; his speech 
was clear, coherent, and non-pressured.  His eye contact was 
fair.  He denied any symptoms of depression or psychosis.  
His mood was described as fine; his affect was constricted.  
He denied any suicidal or homicidal ideations, 
hallucinations, or paranoid ideations.  He was alert and 
fully oriented and his memory was fine for recent and remote 
events.  Regarding his concentration and mathematical 
abilities, he was unable to do serial sevens beyond 93, but 
was able to do serial threes without any difficulty.  He was 
able to spell words backward and forward, although he had 
some difficulty in naming six digits backward.  It took a 
little time for him to do simple subtractions.  His insight 
and judgment were fair.  

The forgoing medical data do not denote an occupational and 
social impairment caused by the veteran's PTSD that is shown 
to reduce his reliability and productivity as to warrant the 
assignment of more than a 30 percent evaluation under DC 
9411.  While the veteran's affect is demonstrated to be 
constricted, it is not described by the clinicians as 
flattened and the veteran's speech is not shown to be 
circumstantial, circumlocutory, or stereotyped.  The 
existence of panic attacks more than once a week is not 
indicated and there is not shown to be any difficulty in 
understanding complex commands.  His memory is likewise noted 
to be unimpaired, while his judgment is assessed by the VA 
examiner in 1998 to be fair.  Some difficulty is experienced 
by the veteran with mathematical testing designed to test his 
concentration ability, but no impairment of his abstract 
thinking is detected.  No motivation or mood impairment is 
demonstrated.  There is social isolation and, as a 
consequence, a resulting difficulty in establishing and 
maintaining effective work and social relationships.  There 
being shown only a constricted affect, some concentration 
difficulty, and an inability to maintain effective 
interpersonal relationships with others, it cannot be said 
that the criteria for the next higher rating have been met.  
Moreover, the findings shown are not reflective of a 
disability picture more nearly approximating the criteria for 
an increased schedular evaluation.

In response to the veteran's assertions that the assignment 
of a GAF score of 55 by his treating psychiatrist is an 
adequate basis for an increased evaluation, it is noted that 
such a score signifies moderate symptoms or moderate 
difficulty in social, occupational, or school functioning 
according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  As well, the GAF score of 60 as assigned by the 
VA psychiatrist in July 1998 likewise reflects moderate 
symptoms or moderate impairment of social or industrial 
functioning, as that designation applies to scores in the 
range of 51 to 60.  Id.  The assigned scores are not 
reflective of a level of severity of the veteran's PTSD 
warranting the assignment of more than a 30 percent rating.  

Notice is taken that the GAF score assigned by the veteran's 
treating psychiatrist is inconsistent with the narrative 
statement accompanying that individual's report of treatment, 
which indicates the existence of a moderately severe to 
severe degree of impairment resulting from the veteran's 
PTSD.  Moreover, it is noted that the veteran's history to 
his treating psychiatrist was to the effect that he had 
isolated himself even at work.  That history is not 
consistent with an employment performance review prepared by 
the veteran's employer for the period from May 1996 through 
April 1997.  This review revealed that the veteran 
communicated well with staff, VA personnel, service officers 
and the veteran's community.  He was rated as fully 
satisfactory for communication and cooperation.  Similar 
reports for prior years show no difficulty with interpersonal 
relationships at work.  In light of the similarity of the GAF 
scores assigned by the VA and treating psychiatrists, and 
inasmuch as the findings obtained on their mental status 
evaluations are similar, the undersigned does not find 
probative the statement by the private psychiatrist in his 
December 1997 report that the veteran's PTSD is productive of 
a moderately severe to severe impairment.  

Moreover, the record does not identify deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  Symptoms, such as suicidal ideations, 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure or irrelevant speech, near-
continuous panic or depression affecting the veteran's 
ability to function in an independent, appropriate, and 
effective manner are lacking, and impaired impulse control 
(such as unprovoked irritability with periods of violence), 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty adapting to stressful circumstances 
(including work or a work-like setting), or an inability to 
establish and maintain effective relationships is not shown.  
As such, a 70 percent rating under DC 9411 is not for 
assignment.  By the same token, evidence demonstrating total 
social and industrial impairment, as would be required for a 
100 percent rating under DC 9411, is similarly lacking.

There likewise is absent from the record evidence indicating 
a fluctuating level of severity of the veteran's PTSD from 
September 1997 to the present, such as might warrant the 
assignment of staged ratings under Fenderson.  As well, in 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the Court of 
Appeals for Veterans Claims held that the Board does not have 
jurisdiction to assign an extraschedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) in the first 
instance.  In this appeal, the RO has not addressed the 
question of the veteran's entitlement to an extraschedular 
evaluation of increased disability due to PTSD, and the 
veteran does not otherwise advance specific contentions as to 
such entitlement.  In the absence of a showing that the 
disability in question has resulted in a marked interference 
with employment or necessitated frequent periods of 
hospitalization, no basis is noted for a referral to the RO 
for those procedural actions outlined by 38 C.F.R. 
§ 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

An effective date earlier than September 10, 1997, for a 
grant of entitlement to service connection for PTSD is 
denied.

An initial rating for PTSD in excess of 30 percent is denied.


REMAND

By this appeal, the veteran also seeks an increased 
evaluation for his service-connected stomach disability-both 
on a schedular and extraschedular basis.  In connection with 
his claim for increase filed in September 1997, the denial of 
which led to the instant appeal, he was afforded a VA 
gastrointestinal examination in August 1998.  Findings from 
that evaluation did not encompass all of the rating criteria 
set forth in DC 7308, under which the disability in question 
is currently rated.  For example, there is no statement 
offered by the clinician as to whether the veteran suffers 
from anemia, nor were any laboratory tests performed to 
determine whether anemia was in fact present.  

The veteran additionally notes that, as part of the claim 
development undertaken by the RO, he was afforded a VA 
surgical examination in July 1998 by a Dr. Banda.  However, 
the report of such examination is not now of record.  Such 
examination, if performed, may be of assistance to the Board 
in the rating of the veteran's stomach disability.

Based on the foregoing, further assistance to the veteran, 
including affording him a complete gastroenterological 
examination and locating the report of any surgical 
examination previously performed, is thus indicated for 
compliance with the VA's duty-to-assist obligation pursuant 
to the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

In this regard, the veteran's attention is directed to the 
following regulation:  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

The veteran further alleges that he is entitled to an 
extraschedular evaluation of increased disability with 
respect to his stomach disorder.  As part of his claim 
therefor, he has submitted various statements from his 
employer in an effort to show that his stomach disorder 
markedly interferes with employment.  The employer statements 
do not, however, speak directly to the effects of the 
veteran's stomach disorder on his employment.  To that end, 
the veteran is to be notified pursuant to the VA's duty-to-
assist obligation that he may submit evidence from his 
current or former employer showing that his service-connected 
stomach disorder is productive of a marked interference with 
employment, or he may seek the VA's assistance in obtaining 
information from the veteran's employers or co-workers if he 
so desires.  As well, an opinion from a VA physician as to 
the effect of the veteran's stomach disorder on his 
employment would likewise be of assistance in that regard.

Accordingly, for the above-noted reasons, this portion of the 
veteran's appeal is REMANDED to the RO for the following 
actions:

1.  The veteran should be advised in 
writing of his right to submit additional 
evidence or argument in support of his 
claim for an increased rating for his 
service-connected stomach disorder on a 
schedular and/or extraschedular basis, to 
include statements from his employer 
and/or co-workers as to the effect(s) his 
service-connected stomach disorder has 
upon his employment.  As well, if he 
desires VA to assist him in obtaining any 
such evidence, he should so advise the RO 
and furnish the necessary information to 
permit the RO to make inquiry of his 
employer/co-workers.  An up-to-date 
employment statement showing positions 
held, hours worked and time lost from 
gainful employment due to the service 
connected disability would also be 
helpful.

2.  The RO is asked to determine whether 
the veteran was afforded a VA surgical 
examination in July 1998, which he 
reports having been accomplished by a Dr. 
Banda.  If such examination was 
undertaken, then the report of such 
evaluation and any testing accomplished 
in connection therewith must be made a 
part of the veteran's claims folder.

3.  Thereafter, the veteran is to be 
afforded a VA medical examination by 
gastroenterologist for the purpose of 
determining the severity of his service-
connected residuals of abdominal surgery 
of the liver and jejunum with intestinal 
obstruction and diarrhea.  The veteran is 
hereby advised of the need for him to 
appear for such examination so that 
necessary medical data may be obtained.  
The entirety of the veteran's claims 
folder, including a copy of this remand, 
must be made available to the examiner 
for review prior to any examination of 
the veteran.  

Such evaluation must encompass a detailed 
review of the veteran's medical history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all diagnostic testing deemed 
necessary by the examiner to determine 
the full extent of the disability in 
question.  All applicable diagnoses must 
be fully set forth.

As part of his examination of the 
veteran, it is asked that the 
gastroenterologist respond to each of the 
following, providing a full supporting 
rationale where appropriate:

(a)  Is there now present a severe 
post-gastrectomy syndrome associated 
with nausea, sweating, circulatory 
disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight 
loss with malnutrition and anemia?  

(b)  Are there now present severe 
adhesions of the peritoneum with 
definite partial obstruction shown 
by X-ray with frequent and prolonged 
episodes of severe colic distention, 
nausea or vomiting, following severe 
peritonitis, ruptured appendix, 
perforated ulcer, or operation with 
drainage?  

(c)  Is it at least as likely as not 
that the veteran's service-connected 
gastrointestinal disability, 
standing alone, markedly interferes 
with his employment or 
employability?

4.  Following the completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

5.  Thereafter, the RO should, following 
full compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), readjudicate 
the veteran's claim for an increased 
rating on the basis of schedular and 
extraschedular criteria for residuals of 
abdominal surgery for a gunshot wound of 
the liver and jejunum with intestinal 
obstruction and diarrhea, based on all 
the evidence of record and all governing 
legal authority, including, as 
appropriate, 38 C.F.R. § 3.655.  If the 
benefits sought on appeal continue to be 
denied, the veteran should be furnished 
with a supplemental statement of the 
case, which contains, as applicable, 
citation to 38 C.F.R. § 3.655.  The 
veteran must then be afforded an 
opportunity to respond thereto, following 
which the case should be returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary and 
procedural development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 


